Applications by the attorney for the defendant and the defendant pro se for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Suffolk County, rendered August 4, 2014.
Ordered that the applications are granted, and the defendant’s notice of appeal is deemed to have been timely filed.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391 [2010]).
Austin, J.P., Cohen, Miller and Duffy, JJ., concur.